The opinion of this court was delivered by
Rogers, J.
The judgment is affirmed, for the reasons given by Judge Hepburn. In addition to his reasoning on the point whether the administrator is entitled to recover, it may be proper to remark, that to permit the settlement of the estates of testators or intestates through any other medium, would materially interfere with the operation of the law imposing a tax on collateral inheritances. As, then, the alleged payments to the heirs were inoperative in this suit, the court was right in excluding the evidence contained in the bill of exceptions. As we perceive no error in the record, the judgment is affirmed.
Judgment affirmed.